DETAILED ACTION
Claims 1-20 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “for forming a closing head when the deformation portion is deformed” at lines 6-7. Claim 1 is understood to be directed to an apparatus, such that there is no actual deformation performed.  The examiner has endeavored to interpret the claim as not requiring such method step.  The examiner notes that, because the closing head is formed as a result of deformation, it is unclear whether the device of claim 1 has to actually include a closing head, or how one having ordinary skill in the art would interpret the claimed limitation.
Claims 2-20 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Claim 3 recites the limitation "the closed configuration" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “during the formation of the closing head” at line 2.  The claim is understood to be an apparatus claim, such that there is no “during.”  The examiner notes that there is at least one reasonable interpretation of claim 3 which requires treating the claim as reciting a method step. The examiner has endeavored to interpret the claim as not requiring such method step, however Applicant is encouraged to clarify the limitation.  The examiner wonders: how would a person having ordinary skill in the art, in possession of a potentially infringing fastener assembly of claim 1, determine whether the device further reads on claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 13-16, and 19-20
Claims 1-9, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication 102012000547 to Heide et al. (hereinafter “Heide”).
Regarding claim 1, Heide discloses a fastening means having a blind rivet element (1) and a sealing element (7), wherein the blind rivet element has a head portion (at 4) and a shaft (at 3) adjoining the head portion (see Fig. 2) in an axial direction (vertically with respect to Figures), a deformation portion (deformation zones defined by elements 11; see Fig. 3) for forming a closing head (region at 15; see Fig. 3) when the deformation portion is deformed, wherein the sealing element (7) has a closed lateral portion (sleeve exterior) and a closed cover portion (at terminal end 14) adjoining the lateral portion in the axial direction (see Fig. 2), wherein the lateral portion (sleeve exterior; see Fig. 2) circumferentially encloses the shaft (at 3) of the blind rivet element (1) at least in the region of the deformation portion (see Fig. 3), and the cover portion (at terminal end 14) is formed at an end (see Fig. 2; both upper and lower end of shaft covered) of the shaft (at 3) of the blind rivet element (1) facing away from the head portion (4).
Heide does not explicitly disclose that the shaft has internal thread or a connecting portion for a threaded bolt.  However, Heide teaches that the shaft (at 3) receives a tension member (5).  Heide further teaches that it is known in the art of blind rivets to provide rivet assemblies with threaded tension elements (see paragraph [0003] of English machine translation which are screwed into the rivet body.
It would have been obvious to one having ordinary skill in the art to provide the rivet assembly taught by Heide with a conventional blind rivet structure, such as a blind rivet body having internal thread engageable by an externally threaded rod, as is known in the art (paragraph [0003]).  (See MPEP 2143(A)). The resulting device would predictably be understood to deform in the manner illustrated in Figure 3 of Heide, regardless of the configuration of the tension means of the tension member.  One having ordinary skill in the art would reasonable expect that Heide contemplates deforming the rivet element using threaded engagement, as disclosed as being known in the art, without modification the principles of operation of Heide.
Thus, Heide teaches the limitations of claim 1.
Regarding claim 2, Heide teaches the limitations of claim 1, and further Heide discloses that the sealing element (7) is configured in the form of a hollow cylinder which is closed on one end (at terminal end 14).
Regarding claim 3, Heide teaches the limitations of claim 1, and further Heide teaches that, during the formation of the closing head (at 14), the lateral portion (sides of 7) of the sealing element (7) is deformed while maintaining the closed configuration (see Fig. 3, sealing element appears to remain closed).  The examiner notes that claim 3 is directed to a fastening means, understood by the examiner to be an apparatus or product, and thus endeavors to interpret claim 3 as not requiring method steps.
Regarding claim 4, Heide teaches the limitations of claim 1, and further Heide teaches that, wherein the blind rivet element (1) is manufactured from a metal (see paragraph [0009] of machine translation) and the sealing element (7) is manufactured from a plastic (electrically non-conductive plastic; see paragraph [0007] of machine translation).
Regarding claim 5, Heide teaches the limitations of claim 1, and further Heide teaches that the blind rivet element (1) has a passage opening (see Fig. 4, cross sections of rivet shown) which passes through the blind rivet element (1) in the axial direction (into the page, with respect to Fig. 4).
Regarding claim 6, Heide teaches the limitations of claim 1, and further Heide teaches that the cover portion (at terminal end 14) of the sealing element (7) and the end (upper end of 3, with respect to Fig. 2) of the shaft (at 3) of the blind rivet element (1) which faces away from the head portion (4) are spaced apart in the axial direction (see Fig. 2).
Regarding claim 7, Heide teaches the limitations of claim 6.  Heide is understood to be silent regarding the pitch of the internal thread, and thus does not explicitly disclose that a distance between the cover portion (at terminal end 14) and the end of the shaft (upper end of 3) is at least 1.0 times a pitch of the internal thread.  However, the MPEP instructs the examiner that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  (See MPEP 2144.04(IV)(A)). A review of Applicant’s specification does not appear to provide a teaching that different dimensions relative to the pitch of the internal thread would behave differently.  Accordingly, the examiner understands that the distance between the cover portion and the end of the shaft can be selected by a person having ordinary skill in the art such that the device of Heide functions as described by Heide and a pitch of the threaded bolt can be selected without influencing the behavior of the sealing member.  
Regarding claim 8, Heide teaches the limitations of claim 1, and further Heide teaches that the lateral portion (sleeve exterior) extends up to the head portion (4; see Fig. 2).
Regarding claim 9, Heide teaches the limitations of claim 1, and further Heide teaches that the sealing element (7) has a circumferential projection (13) which protrudes radially outwardly in relation to the lateral portion (sleeve exterior) and is configured between the head portion (4) and the deformation portion (defined at portions 11; see Fig. 3).
Regarding claim 13, Heide teaches the limitations of claim 1, and further Heide teaches that the sealing element (7) is connected to the blind rivet element (1) in a releasable manner (see Fig. 3; components joined by pressing together).
Regarding claim 14, Heide teaches the limitations of claim 1, and further Heide teaches that the blind rivet element (1) and the sealing element (7) form separate components (see Fig. 2).
Regarding claim 15, Heide teaches the limitations of claim 1, and further Heide teaches that the sealing element (7) is manufactured from a polymer (see paragraph [0026] of machine translation).
Regarding claim 16, Heide teaches the limitations of claim 7.  Heide is understood to be silent regarding the pitch of the internal thread, and thus does not explicitly disclose that a distance between the cover portion (at terminal end 14) and the end of the shaft (upper end of 3) is at least 2.0 to 3.0 times a pitch of the internal thread.  However, the MPEP instructs the examiner that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  (See MPEP 2144.04(IV)(A)). A review of Applicant’s specification does not appear to provide a teaching that different dimensions relative to the pitch of the internal thread would behave differently.  Accordingly, the examiner understands that the distance between the cover portion and the end of the shaft can be selected by a person having ordinary skill in the art such that the device of Heide functions as described by Heide and a pitch of the threaded bolt can be selected without influencing the behavior of the sealing member.  
Regarding claim 19, Heide teaches the limitations of claim 13, and further Heide teaches that the sealing element (7) and the blind rivet element (1) are connected to one another in a force-fitting manner (see Fig. 3; components joined by pressing together; one having ordinary skill in the art would at least understand that the configuration shown in Figure 3 is joined by pressing and deforming the sleeve around the blind rivet element).
Regarding claim 20, Heide teaches the limitations of claim 15, and further Heide teaches that the sealing element (7) is manufactured from a thermoplastic polymer (see paragraph [0026] of machine translation, at least polyamide is understood to be a thermoplastic polymer).
Claims 10 and 17
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heide as applied to claim 1 above, and further in view of United States Patent Application Publication 2019/0154073 to Figge et al. (hereinafter “Figge”).
Regarding claim 10, Heide teaches the limitations of claim 1, however Heide does not explicitly disclose that the sealing element has a further lateral portion which circumferentially encloses the head portion of the blind rivet element.  Heide teaches that the sealing element (9) is provided to surround the rivet member with electrically non-conductive material and prevent moisture from getting to the rivet body (see paragraph [0009] of the machine translation).
Figge teaches a fastening assembly (see Fig. 2) including blind rivet element (1) and an outer sleeve member (10).  Figge teaches that the sleeve member (10) may include a radial collar (20) which extends around the head of the fastener (1; see Fig. 3 at flange 32).  Figge teaches that the fastener (1) may be isolated or separated from the workpiece (A) by the sleeve being positioned between the fastener and the workpiece (see Fig. 2). 
It would have been obvious to one having ordinary skill in the art to modify the device taught by Heide to include providing the seal element with a radial collar that surrounds the head of the blind rivet element as taught by Figge. (See MPEP 2143(C)). The resulting device would advantageously provide a greater surrounding area between the rivet body and potential moisture or electrically conductive material.  
Thus, the combination of Heide and Figge teaches the limitations of claim 10.
Regarding claim 17, the combination of Heide and Figge teaches the limitations of claim 10, and further Figge teaches that a partial region of the further lateral portion (at collar 20; see undercut region at 23, Fig. 4) protrudes counter to the axial direction in relation to the head portion (surrounding flange portion 32; see Fig. 4).
Claims 11-12 and 18 
Claims 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heide as applied to claim 1 above, and further in view of United States Patent Application Publication 2006/0045649 to Johnson et al. (hereinafter “Johnson”).
Regarding claim 11, Heide teaches the limitations of claim 1, however Heide does not explicitly disclose that the sealing element (7) and the blind rivet element (1) are connected to one another in a non-releasable manner.
However, it is known in the art of blind rivet assemblies to connect sealing elements and blind rivets in a non-releasable manner.  For example, Johnson teaches a blind rivet element (see paragraph [0005] and 12) and a sealing element (14) which may surround the blind rivet element.  Johnson teaches that the sealing element may be connected to the blind rivet element using an adhesive sealer (see paragraph [0029]).
It would have been obvious to one having ordinary skill in the art to modify the device of Heide to include an adhesive sealing connecting the blind rivet element and the sealing element, as taught by Johnson. (See MPEP 2143(C)). One having ordinary skill in the art would reasonably understand that providing an adhesive would advantageously ensure the connection between the blind rivet element and the sealing element is maintained.  One having ordinary skill in the art would understand the use of adhesive to produce a connection that is non-releasable as understood by Applicant’s Specification.
Thus, the combination of Heide and Johnson teaches the limitations of claim 11.
Regarding claim 12, the combination of Heide and Johnson teaches the limitations of claim 11, and further Heide teaches that the sealing element (7) is injection-molded onto the blind rivet element (1; see paragraph [0009] of the machine translation, sealing element 7 understood to be injection molded in situ).
Regarding claim 18, the combination of Heide and Johnson teaches the limitations of claim 11, and further Johnson teaches that the sealing element (14) and the blind rivet element (12) are connected to one another in a materially bonded manner (connection includes an adhesive; see paragraph [0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication 2013/0177364 to Orlando et al. (hereinafter “Orlando”) teaches a rivet assembly including a blind rivet element (96) and a protective sealing member (10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/05/2022